Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated August 6, 2015 with respect to the Common Stock, $0.001 par value per share, of Adept Technology, Inc., and any amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:August 6, 2015 Kenneth Rainin Foundation By: /s/ Jennifer Rainin Name: Jennifer Rainin Title: President, CEO and Director Kenneth Rainin Charitable Lead Annuity Trust No. 1 dtd 03/26/90 By: /s/ Jennifer Rainin Name: Jennifer Rainin Title: Trustee Kenneth Rainin Charitable Lead Annuity Trust No. 2 dtd 03/26/90 By: /s/ Jennifer Rainin Name: Jennifer Rainin Title: Trustee Kenneth Rainin Charitable Lead Annuity Trust No. 3 dtd 03/26/90 By: /s/ Jennifer Rainin Name: Jennifer Rainin Title: Trustee Rainin Group, LLC By: Kenneth Rainin Charitable Lead Annuity Trust No. 3 dtd 03/26/90, Managing Member By: /s/ Jennifer Rainin Name: Jennifer Rainin Title: Trustee /s/ Jennifer Rainin Jennifer Rainin /s/ Robert Stockman Robert Stockman
